Citation Nr: 1550464	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2006 to January 2008, with service in Iraq. 
This matter comes before the Board of Veteran Affairs' Appeals (Board) on appeal from a January 2010 rating decision by the St. Paul, Minnesota Department of Veterans Affairs Regional Office (RO).


FINDING OF FACT

The weight of the competent evidence of record demonstrates that the Veteran has been diagnosed with PTSD under the relevant criteria and anxiety disorder due to active military service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include PTSD and anxiety disorder, have been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD and anxiety disorder due to various in-service stressors.  Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The Veteran began receiving outpatient treatment shortly after separation from active service.  A treatment record from December 2008 notes the Veteran's reports of being involved in an improvised explosive device (IED) explosion while serving in Iraq and feeling great fear and helplessness.  A diagnosis of PTSD with panic attacks was noted.  He continued to receive outpatient treatment for a variety of issues including PTSD and anxiety.  The most recent VA mental health records show a diagnosis of PTSD in November 2011. 

At an October 2009 VA mental health examination, the Veteran reported being involved in an IED explosion where he lost consciousness and upon awakening felt intense fear.  The Veteran also reported seeing a lot of dead bodies and being under fire by mortars and small arms.  After examination, the examiner noted a diagnosis of anxiety disorder, not otherwise specified, and subthreshold PTSD.  The examiner explained that while the Veteran exhibited many avoidance symptoms, he did not meet the full avoidance criteria under DSM-IV guidelines. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2015); 38 C.F.R. § 3.304(d) (2015).  Proof of combat participation is generally found in service personnel records. 

However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3) (2015).  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2015).  A review of the Veteran's service separation form shows he served in Iraq from August 2006 to February 2007 and his claims regarding fear of hostile military or terrorist acts during that service are consistent with the circumstances of that service.

Though the record contains only the Veteran's lay testimony that the stressors occurred, the revised regulations indicate that lay testimony alone may establish a claimed in-service stressor so long as a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate, there is not clear and convincing evidence to the contrary, and the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  The Board finds that because of the Veteran's confirmed service in Iraq and his reports that he feared for his life, the Veteran's alleged stressors are consistent with the circumstances, conditions, and hardships of the Veteran's service.  The record contains no clear and convincing evidence to the contrary.  Therefore, the Board concludes that no further evidentiary development is required to corroborate the occurrence of the alleged stressors.  A VA psychiatrist diagnosed PTSD in November 2011.  A different VA psychiatrist diagnosed PTSD in December 2009.  A third VA psychiatrist diagnosed PTSD in December 2008 following administering psychological testing and extensive interview.  The psychologist at the October 2009 VA examination found only subthreshold PTSD.  However, the other treating psychiatrists found that the Veteran met the diagnostic criteria for the diagnosis of PTSD.  The Board finds that their findings are more persuasive because of the agreement between the three psychiatrists and that they conducted testing and extensive interview, similar to the VA examination.  Those psychiatrists also attributed the PTSD to fear of terrorist activity during service.

Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that there is evidence sufficient to establish the Veteran's in-service stressors, namely fearing for his life during the IED explosion, and that these events were determined to be sufficient by a VA psychologist or psychiatrist to support the diagnosis of PTSD and anxiety disorder.  Therefore, the Board finds that the evidence is at least in equipoise that the in-service stressor occurred and that service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD and anxiety disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


